In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1046V
                                    Filed: January 22, 2016
                                          Unpublished

****************************
DAINA COCCIARDI,                        *
                                        *
                   Petitioner,          *     Ruling on Entitlement; Concession;
                                        *     Influenza (“Flu”) Vaccination;
                                        *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *     Administration (“SIRVA”); Special
AND HUMAN SERVICES,                     *     Processing Unit (“SPU”)
                                        *
                                        *
                   Respondent.          *
                                        *
****************************
Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 21, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered “right shoulder injuries
[which] were caused-in-fact by her November 11, 2013 influenza vaccination.” Petition,
¶27. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On January 21, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “recommends that compensation be awarded
because petitioner’s alleged injury is consistent with a shoulder injury related to vaccine
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
administration (‘SIRVA’), which was caused-in-fact by the flu vaccine.” Id. Respondent
agrees that no other causes have been identified for petitioner’s SIRVA, and that
“petitioner’s SIRVA and its sequela persisted for more than six months after the
administration of the vaccine.” Id. at 4 (citations omitted). Respondent further indicates
that “based on the record as it now stands, petitioner has satisfied all legal prerequisites
for compensation under the Vaccine Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2